In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐1794 
CAROLE CHENEY, 
                                                    Plaintiff‐Appellee, 

                                  v. 

STANDARD  INSURANCE  COMPANY  and  LONG  TERM  DISABILITY 
INSURANCE, 
                                    Defendants‐Appellants. 
                     ____________________ 

         Appeal from the United States District Court for the 
           Northern District of Illinois, Eastern Division. 
          No. 13 C 4269 — Susan E. Cox, Magistrate Judge. 
                     ____________________ 

     ARGUED JANUARY 20, 2016 — DECIDED JULY 27, 2016 
                ____________________ 

    Before WOOD, Chief Judge, and MANION and ROVNER, Cir‐
cuit Judges. 
   WOOD, Chief Judge. Carole Cheney was an attorney at Kirk‐
land & Ellis, LLP (Kirkland) for approximately 20 years. She 
became a partner at the firm in 1997. She suffered from a spi‐
nal disease that first led her to seek accommodations in 1994, 
and  ultimately  resulted  in  a  three‐level  anterior  cervical 
2                                                            No. 15‐1794 

discectomy  and  fusion  and  removal  of  her  C5  vertebra  in 
2012.  
    Although Cheney had managed to work for many years 
despite her condition, by 2012 she had had enough, and so she 
submitted  a  claim  for  long‐term  disability  benefits  in  July 
2012. Standard Insurance Company (“Standard”)1, Kirkland’s 
insurer, denied her claim based on a finding that her coverage 
had  ended  in  March  of  2012,  and  that  she  was  able  at  least 
through March to perform her job. (Although Standard’s ini‐
tial denial used the March date, it never made that argument 
to the court and was thus not judicially estopped from argu‐
ing  later,  as  it  did,  that  coverage  ended  in  December  2011.) 
After  Standard  refused  to  reconsider  its  position,  Cheney 
sued  in  federal  district  court,  raising  claims  under  the  Em‐
ployee Retirement Income Security Act (ERISA), 29 U.S.C. § 
1132. The parties consented to the jurisdiction of the magis‐
trate judge, 28 U.S.C. § 636(c), and agreed to a trial based on 
the  stipulated  paper  record.  The  court  found  in  favor  of 
Cheney,  and  Standard  appeals.  Because  the  district  court 
made  unsupported  factual  findings  and  misinterpreted  the 
governing documents, we vacate its decision and remand for 
a new trial.  
                                                    I 
                                                    A 
   Cheney began working at Kirkland in 1991. In 1994, she 
requested ergonomic  accommodations  to  mitigate  neck  and 
                                                 
     1  The  arguments  focus  on  Standard,  which  administered  the  Long 

Term Disability Plan. No one has argued that there is any legal difference 
between the two, and we refer to the defendants throughout as “Stand‐
ard.” 
No. 15‐1794                                                      3

lower back pain. Kirkland obliged. In 2003, she received per‐
mission to work mostly from home. She also began attending 
physical therapy and saw multiple orthopedic and chiroprac‐
tic doctors. She was diagnosed in 2007 with degenerative dis‐
ease of her cervical spine. For the first four months of 2010, 
Cheney’s pay was based on a 21‐hour work week. In May of 
2010, Kirkland sent her a letter confirming that she would be 
paid hourly, with no minimum required hours, until Febru‐
ary 2011. But for the remainder of 2010, she did almost no le‐
gal work for the firm. Instead, from May to November 2010, 
Cheney campaigned for election as the DuPage County Board 
Chairman. Kirkland paid her nothing from May to October; 
in  November,  she  worked  seven  hours;  in  December,  she 
worked 17. In early 2011 Cheney returned to work at approx‐
imately 24 hours per week. But the political bug bit again, and 
so in September 2011 she announced her campaign for the Il‐
linois House of Representatives. Her last hours were logged 
on December 19, 2011. She lost the primary on March 20, 2012.  
    In  the  meantime,  Cheney’s  condition  was  deteriorating 
gradually.  Scans  taken  in  November  and  December  2011 
showed degeneration and mild to moderate cervical and cen‐
tral spinal stenosis. Cheney’s physician, Dr. Staci Ahrens, re‐
ported that Cheney suffered a fall that exacerbated her pain 
in early October 2011. On October 25, Cheney indicated that 
she  was  feeling  better.  On  November  15,  Dr.  Ahrens  noted 
that  Cheney  “reports  sitting  and  using  the  computer  have 
been extremely bothersome … . She has experienced this issue 
for years, so she is extremely frustrated, as it does inhibit her 
ability to perform her job and disrupts her every ADL [activ‐
ity  of  daily  life]  once  exacerbated.ʺ  On  November  18,  Dr. 
Ahrens  noted  that  Cheney  had  to  discontinue  doing  paper‐
4                                                    No. 15‐1794 

work  because  of  her  pain.  On  December  19,  Dr.  Ahrens  re‐
ported that Cheney was “doing better and attempting to take 
frequent  breaks”  but  that  her  neck  pain  was  aggravated  by 
carrying Christmas lights. 
    In November 2011, Cheney initiated a conversation with 
Kirkland about taking a six‐month leave of absence. The firm 
approved a leave, which was to begin on January 3, 2012, and 
last until July of 2012. Her last day of work, however, was De‐
cember 19, 2011. We will have more to say about the status of 
the two‐week period between December 19 and January 3; it 
is enough for now to say that it is unclear. 
    On April 17, 2012, Cheney met with a neurosurgeon, who 
advised  her  to  complete  a  twelve‐week  intensive  physical 
therapy program and receive cervical epidural injection ther‐
apy.  After  the  twelve‐week  program  failed  to  improve 
Cheney’s condition, the neurosurgeon recommended cervical 
spinal fusion surgery, which Cheney received on August 27. 
Cheney submitted her claim for long‐term disability benefits 
to Standard on July 17, just before the surgery. 
                                B 
    The long‐term disability policy Kirkland offered to its law‐
yers through Standard covers the “Member,” a term defined 
by the policy’s “Becoming Insured” and “General Policy In‐
formation” sections. Those sections describe “the Member” as 
a “regular employee” who is “Actively at Work at least 60% 
of the Employer’s full time schedule” or “A partner of the Em‐
ployer who is Actively At Work for the Employer.” The policy 
defines “Active Work and Actively At Work” as “performing 
with reasonable continuity the Material Duties of your Own 
Occupation at your Employer’s usual place of business.” The 
No. 15‐1794                                                    5

policy also states that “Actively At Work [includes] regularly 
scheduled days off, holidays, or vacation days, so long as the 
person is capable of Active Work on those days.”  
     An  employee  must  complete  an  “eligibility  waiting  pe‐
riod” before she is entitled to benefits. The policy states that 
an employee becomes eligible on the later of the Group Policy 
Effective Date—in this case January 1, 2008—or the date the 
employee becomes a Member. Once an employee is covered, 
if  she  “become[s]  disabled  while  insured  under  the  Group 
Policy, [Standard] will pay [long‐term disability] Benefits” af‐
ter receiving satisfactory proof of loss.  
   The policy’s termination provision reads, in relevant part:  
    
   Your insurance ends automatically on the earliest of: 
   1. The date the last period ends for which a premium con‐
   tribution was made for your insurance. 
   2. The date the Group Policy terminates. 
   3. The date your employment terminates. 
   4. The day you cease to be a Member. However, your in‐
   surance  will  be  continued  during  the  following  periods 
   when you are absent from Active Work, unless it ends un‐
   der any of the above.  
       a. During the first 90 days of a temporary or indef‐
       inite administrative or involuntary leave of absence 
       or  sick  leave,  provided  your  Employer  is  paying 
       you at least the same Predisability Earnings paid to 
       you immediately before you ceased to be a Mem‐
       ber. … 
       b. … 
       c. During any other temporary leave of absence ap‐
6                                                     No. 15‐1794 

         proved by your Employer in advance and in writ‐
         ing and scheduled to last 9 months or less. A period 
         of Disability is not a leave of absence.  
         d. During the Benefit Waiting Period. 
    Finally, the policy defines disability as follows: “You are 
Disabled from your Own Occupation if, as a result of Physical 
Disease, Injury, Pregnancy or Mental Disorder, you are una‐
ble to perform with reasonable continuity the Material Duties 
of your Own Occupation.” “Own Occupation” is defined as 
employment “of the same general character as the occupation 
you are regularly performing for your Employer when Disa‐
bility begins.” The policy also states that if your Own Occu‐
pation necessitates a professional or occupational license, the 
scope of your Own Occupation is “as broad as the scope of 
your license.” “Material Duties” are defined as “the essential 
tasks,  functions  and  operations,  and  the  skills,  abilities, 
knowledge,  training  and  experience,  generally  required  by 
employers from those engaged in a particular occupation that 
cannot be reasonably modified or omitted.”  
    The  policy  establishes  a  Benefit  Waiting  Period  of  180 
days,  meaning  that  a  Member  must  remain  disabled  from 
working for that time in order to qualify for benefits. Benefits 
begin after 180 days of disability. Predisability Earnings are 
calculated for firm partners based on the prior tax year. 
                                C 
   The district court found that Cheney was covered under 
the policy through September 2012, nine months after she be‐
gan her temporary leave, even though her leave was to last 
only  six  months.  The  court  considered  it  “reasonable  to  as‐
sume”  that  during  the  period  between  December  19  and 
No. 15‐1794                                                            7

when  Cheney’s  leave  began  on  January  3rd,  she  was  either 
using  sick  days  or  taking  vacation  days  that  may  not  have 
been officially documented. Because a Member is considered 
“Actively at Work” while taking holiday or vacation days, so 
long  as  she  is  capable  of  work  at  that  time,  the  court  con‐
cluded that Cheney’s coverage did not end on December 19, 
2011, despite the language in paragraph 3 of the Termination 
provision. The court also ruled that the leave commencing on 
January 3, 2012, was not a “period of Disability,” but instead 
was  a  regular  temporary  leave  of  absence  scheduled  to  last 
nine  months  or  less.  Had  it  been  a  period  of  disability,  it 
would  have  triggered  the  end  of  Cheney’s  coverage  under 
paragraph  4.c.  With  those  hurdles  cleared,  the  court  deter‐
mined that Cheney was eligible for long‐term disability ben‐
efits because her condition prevented her from fulfilling the 
obligations of a litigation partner. 
                                   II 
     We review challenges to ERISA benefit determinations de 
novo where, as here, the benefit plan does not grant discretion‐
ary authority to the plan fiduciary. Firestone Tire & Rubber Co. 
v.  Bruch,  489  U.S.  101,  115  (1989).  We  evaluate  the  question 
whether Policy terms are ambiguous de novo. Aeroground, Inc. 
v.  CenterPoint  Props.  Trust,  738  F.3d  810,  813  (7th  Cir.  2013). 
Ambiguous  contract  terms  are  construed  in  favor  of  the  in‐
sured. Santaella v. Metropolitan Life Ins. Co., 123 F.3d 456, 461 
(7th Cir. 1997). We review factual findings by the district court 
for clear error. Ray v. Clements, 700 F.3d 993, 1012–13 (7th Cir. 
2012). Finally, we apply federal common law to interpret the 
policy terms and “draw[] on general principles of contract in‐
8                                                      No. 15‐1794 

terpretation, at least to the extent that those principles are con‐
sistent with ERISA.” Schultz v. Aviall, Inc. Long Term Disability 
Plan, 670 F.3d 834, 838 (7th Cir. 2012).  
    Standard argues that the district court erred when it found 
that the policy covered Cheney past December 19 and in de‐
fining  her  occupation  too  narrowly.  Additionally,  Standard 
takes  issue  with  the  district  court’s  calculation  of  Cheney’s 
Predisability Earnings. Cheney responds that Standard’s ap‐
peal cannot go forward, because it did not file a motion under 
Federal Rule of Civil Procedure 52(b) requesting more specific 
findings of fact. There is no such requirement for appeal, how‐
ever, and so we are free to proceed to the merits. 
                                 A 
    To be entitled to benefits, Cheney must demonstrate that 
she was covered by the policy when she became disabled. Alt‐
hough Cheney’s last work hours of any kind (these happened 
to be billable) were recorded on December 19, the fact that she 
was on payroll until January 3, 2012, and her leave of absence 
did  not  expire  until  July  2012,  muddies  the  answer  to  the 
question of her last date of coverage. 
    The use of the term “leave” is normally reserved for ab‐
sences taken by existing employees, and so one might think 
that it implies that Cheney was an employee at least until July 
2012. But the policy did not condition coverage exclusively on 
a person’s status as an employee. Instead, it listed at least two 
different bases for the end of coverage: the termination of em‐
ployment (paragraph 3); and the date the employee ceases to 
be a Member (paragraph 4). Being a Member requires “Active 
Work.” This indicates that there are some people who are no 
longer working actively (as defined in the policy) but whose 
No. 15‐1794                                                       9

employment has not yet been terminated, who have lost cov‐
erage. If employment termination were always required, par‐
agraph 4 would be empty. Applied here, even if Cheney did 
not lose her coverage under paragraph 3 (because she was still 
being  paid  until  her  leave  expired),  she  was  no  longer  en‐
gaged  in  “Active  Work”  as  of  December  20,  2011,  and  thus 
had to qualify under one of the exceptions in the subparts of 
paragraph 4.  
    The district court’s first problematic ruling was its deter‐
mination that Cheney’s last day of “Active Work” was Janu‐
ary 2, 2012, not December 19, 2011. The court picked January 
2 because that was the start of the “temporary leave of absence 
approved” by Kirkland. The district court reached that con‐
clusion by noting that “[i]t [would be] a stretch to claim that 
plaintiff,  a  lawyer  with  Kirkland  for  twenty  years,  immedi‐
ately ceased being a ‘Member’ two weeks before her sched‐
uled leave of absence simply because this is the date she indi‐
cated as her last day of work prior to her leave.” It acknowl‐
edged that Cheney had not explained the two‐week gap until 
her motion for entry of judgment, but found that while no ev‐
idence supported the claim that she was using vacation and 
sick days, “there [was] nothing in the record to dispute it.”   
     There  are  several  problems  with  the  court’s  conclusion 
that Cheney was using vacation or sick days to fill the gap. 
We do not, however, rely on any alleged admission based on 
Cheney’s  statement  in  the  complaint  that  she  “successfully 
held the position of Partner Attorney specializing in appellate 
litigation at Kirkland & Ellis LLP where she worked until De‐
cember 19, 2011, at which point she received approval for a 
previously  sought  six‐month  leave  of  absence.”  Stating  that 
she  “worked  until  December  19”  is  not  the  same  as  stating 
10                                                      No. 15‐1794 

that  her  employment  terminated  on  that  date  or  that  she 
ceased to be a Member on that date. But there are ample ad‐
ditional reasons to set aside this part of the district court’s de‐
cision.  
    First, the court should not have resolved doubts or gaps in 
the evidence in Cheney’s favor, because she had the burden 
to demonstrate policy coverage. See Ruttenberg v. U.S. Life Ins. 
Co., 413 F.3d 652, 663 (7th Cir. 2005) (employee seeking to en‐
force benefits bears burden of demonstrating entitlement).  
    Second, the policy states that for purposes of the definition 
of Member, Active Work includes “regularly scheduled days 
off, holidays, or vacation days, so long as the person is capable of 
Active Work on those days.” (Emphasis added.) This clause sug‐
gests that if someone is on vacation or sick time, but unable to 
work because of a disability, he is not “Actively at Work.” An 
employee  may  remain  covered,  even  if  not  “Actively  at 
Work,” for the first 90 days of administrative, involuntary, or 
sick leave; or during a scheduled non‐disability pre‐approved 
temporary leave. Because Cheney claims disability from De‐
cember 20 onward, she could not have been “capable of Ac‐
tive Work” between December 20 and her January leave. Nei‐
ther did that two‐week period count as the first 90 days of a 
leave  or  a  9‐month  or  less  scheduled  leave.  Had  Cheney’s 
scheduled  leave  begun  on  December  20  instead  of  January 
3rd, perhaps she would have a better argument. But it did not, 
and  the  district  court  erred  in  finding  that  her  coverage  ex‐
tended based on the stipulated record.  
   The district court opined that the “Active Work” language 
applied  only  to  when  the  insurance  becomes  effective,  not 
when it ends. But no such distinction can be found in the plain 
language  of  paragraph  4,  which  states  that  coverage  ends 
No. 15‐1794                                                       11

when  a  person  ceases  to  be  a  Member,  unless  she  is  absent 
from Active Work for one of the enumerated reasons.  
    Even  if,  counterfactually,  Cheney’s  leave  had  begun  on 
December 20 and there were no two‐week gap to deal with, 
the problem of her leave remains. The policy contains no ex‐
ception to termination of coverage for a temporary leave for 
disability. If Cheney was covered until the day her leave be‐
gan, she still would not be covered during her leave if it was 
a disability leave. The district court worked around this diffi‐
culty  by  finding  that  because  Cheney  did  not  request  her 
leave “under  the  auspices of ‘sick leave,’” the  leave  did  not 
formally constitute “sick leave” and did not end coverage. It 
did not grapple with the policy’s explicit carve‐out for disa‐
bility leave. Neither did Cheney, in her brief in this court, ad‐
dress whether her leave of absence was “a period of Disabil‐
ity.” She has put herself in a bind by simultaneously claiming 
disability  and  that  the  resulting  leave  was  not  a  disability 
leave.  The  policy  may  offer  poor  coverage  to  people  with  a 
chronic, gradually developing disability, but the propriety of 
that  failing is not the  question before us. Nothing  in ERISA 
required Standard or Kirkland to write a different policy—a 
fact that Cheney appears to acknowledge.  
    Cheney also relies on a case where we held that there is no 
inherent incompatibility between working full time and being 
disabled from working full time. Hawkins v. First Union, 326 
F.3d  914,  918  (7th  Cir.  2003).  But  Standard  did  not  deny 
Cheney’s claim based on her working while claiming disabil‐
ity. Cheney was not working at all after December 19, and so 
Hawkins is inapposite.  
12                                                      No. 15‐1794 

   The district court impermissibly stretched Cheney’s policy 
coverage by ignoring certain provisions and making conclu‐
sions of fact without supporting evidence. Standard asks for 
a new trial, which is fully warranted on this ground.  
                                  B 
    The district court made no explicit finding about the onset 
date of Cheney’s long‐term disability. Instead, it inferred that 
her  disability  began  sometime  between  December  19,  2011, 
and September 3, 2012, and lasted for at least the 180‐day ben‐
efit‐waiting period. Given the court’s misinterpretation of the 
coverage provisions, the specific date of disability may be cru‐
cial. If Cheney became disabled from performing her job on 
December 19 (i.e., while she was still working), it is possible 
that she would be entitled to benefits under the terms of the 
policy. If she became disabled later, the stipulated record be‐
fore  us  indicates  that  she  would  not  be  so  entitled,  because 
her coverage would have ended.  
    The district court did not nail down exactly when Cheney 
met the definition of disability. It also asked the wrong ques‐
tion, namely, whether she was capable of working as a litiga‐
tion partner in a big law firm, stating that “[w]hether plaintiff 
can find other, less demanding, work as a lawyer is not the 
question.” But the court was wrong: that was the question un‐
der  the  policy.  It explicitly states  that one’s occupation,  if it 
requires a license, is “as broad as the scope of [the] license.” 
Because  the  practice  of  law  requires  a  license,  the  issue  is 
whether Cheney can find any work—in the same specialty or 
another, or generally—as a lawyer. A new trial is also neces‐
sary on this point.  
No. 15‐1794                                                         13

     The  court  also  erred  by  finding  that  an  inability  to  per‐
form one essential job task is sufficient for entitlement to ben‐
efits. It relied on our holding in McFarland v. Gen. Am. Ins. Co., 
149 F.3d 583 (7th Cir. 1998), but that case did not go so far. In 
McFarland, we found unambiguous an insurance contract that 
defined  “occupational  disability”  as  “[inability]  to  perform 
the material and substantial duties of [one’s] regular occupa‐
tion.” Id. at 585, 587. Under that clause, a person has a total 
disability  “[w]hen  the  insured  cannot  perform  a  sufficient 
number of his material and substantial duties and is therefore 
precluded from continuing the employment he undertook be‐
fore the disability.” Id. at 587. We explicitly rejected the notion 
that being unable to perform one task is always sufficient for 
total disability, unless that task is essential to performing the 
job, as in the case of a shortstop unable to throw or a barber 
who lost a hand. Id. at 588.  
    The inability to perform a single material job task does not 
demonstrate  disability  within  the  meaning  of  this  policy. 
Nothing in the record supported the idea that the act of sitting 
at a computer or in court is so essential to being a lawyer that 
there is no way to be a lawyer without performing it. It was 
not even clear whether Cheney could instead have stood at a 
computer or in the courtroom to mitigate her pain. The court 
did briefly note that Cheney had already tried switching from 
sitting  to  standing  and  that  this  had  not  helped.  But  the 
court’s treatment was cursory and not supported by evidence 
from Cheney’s doctors.  
   Because the district court failed (1) to find when Cheney 
became disabled, (2) to use as a basis of comparison all work 
that someone licensed to practice law in Illinois may perform, 
14                                                     No. 15‐1794 

and (3) to analyze the medical evidence in the proper light, a 
new trial is necessary on these bases as well. 
                                 C 
    Standard also takes issue with the district court’s calcula‐
tion  of  Cheney’s  Predisability  Earnings.  The  pertinent  lan‐
guage in the policy for this point is as follows:  
       Your  Predisability  Earnings  will  be  based  on 
       your earnings in effect on your last full day of 
       Active  Work.  However,  if  you  are  a  Partner, 
       your  Predisability  Earnings  will  be  based  on 
       your prior tax year. Any subsequent change in 
       your earnings after that last day of Active Work 
       will not affect your Predisability Earnings.  
    Because Cheney took significant time off in 2010, a “prior 
tax year” of 2010 would result in much lower benefits than a 
prior tax year of 2011. The district court asked for additional 
briefing  on  calculating  Predisability  Earnings.  The  parties 
agreed, and the court found, the relevant date for determining 
the  “prior  tax  year”  to  be  the  date  on  which  Cheney  ceased 
“Active Work.” Although Cheney at times listed her last day 
of work as December 31, 2011, or December 19, 2011, the dis‐
trict  court  concluded  nonetheless  that  she  was  “in  ‘Active 
Work’ status” until her leave began on January 3, 2012. That 
finding permitted the use of 2011 as the reference year. Along 
the way, the court found the term “Active Work” to be am‐
biguous,  allowing  it  to  implement  an  interpretation  in 
Cheney’s favor. Ruttenberg, 413 F.3d at 665–66.  
   Once  again,  we  must  disagree  with  the  district  court’s 
reading of the policy. The term “Active Work” is not ambigu‐
No. 15‐1794                                                        15

ous. It means that an employee is either engaged in perform‐
ing the material duties of their job, or on regular vacation but 
capable  of performing  those duties. The  district  court made 
the same mistakes interpreting “Active Work” here as it did 
in extending Cheney’s coverage date. Either Cheney was dis‐
abled  as  of  December  20,  2011  (the  day  after  her  last  work 
day), and not capable of “Active Work” between December 
20 and January 3, meaning that the “prior year” for earnings 
purposes  would  be  2010  (a  year  in  which  Cheney  worked 
only a few months); or she was on regularly scheduled vaca‐
tion and capable of “Active Work” from December 20 to Jan‐
uary 3, 2012, but not yet disabled. The latter interpretation, at 
this  point, is  not one that Cheney’s own pleadings support, 
given her consistent claim of December 20 as the date of the 
beginning of her disability. 
    The court also thought that Cheney’s “reasonable expecta‐
tions” of coverage were relevant and appropriate to consider, 
in light of ERISA’s purposes. Ruttenberg, 413 F.3d at 668 n.19 
(citing  Second,  Fourth,  Sixth,  and  Ninth  Circuit  precedent). 
No one disputes that “ERISA maintains the basic goal of ‘pro‐
tecting employees’ justified expectations of receiving the ben‐
efits their employers promise them.’” Young v. Verizonʹs Bell 
Atl. Cash Balance Plan, 615 F.3d 808, 819 (7th Cir. 2010) (quot‐
ing  Cent.  Laborersʹ  Pension  Fund  v.  Heinz,  541  U.S.  739,  743 
(2004)) (allowing reformation of plan in favor of the plan be‐
cause scrivener’s error did not actually lead employees to ex‐
pect greater benefits). But the reasonable‐expectation doctrine 
is related to actual reliance by the employee. We can find no 
evidence here from which the district court could have con‐
cluded that Cheney had an expectation, let alone relied on an 
expectation, of receiving disability benefits based on her 2010 
earnings.  
16                                                    No. 15‐1794 

    We do note, however, that where a person was a partner 
for only part of her prior tax year, Predisability Earnings un‐
der  the  policy  are  calculated  based  only  on  months  during 
which  she  was  a  partner.  It  may  be  possible  to  argue—alt‐
hough the policy does not address the proper calculation of 
benefits from a prior  tax year in  which  the  employee had  a 
substantial period of unpaid leave—that the policy would ap‐
ply  in  the  same  manner,  calculating  earnings  only  from  the 
months during which the person was actually being paid. Be‐
cause Cheney was a non‐equity partner, she received no in‐
come at all during her 2010 leave, which began in May of that 
year. This principle would enable her to exclude the months 
of leave and calculate a more representative monthly pay.  
    That point, however, can be taken up on remand. All we 
can say at this juncture is that the district court’s calculation 
of Predisability Earnings based on the year 2011 is not tenable. 
Should the court decide after a new trial that Cheney is eligi‐
ble for long‐term disability benefits, it will need to take a fresh 
look  at  Cheney’s  Predisability  Earnings  in  accordance  with 
the principles we have discussed here.   
                                III 
    Because the district court erred in interpreting the policy 
and  made  factual  findings  unsupported  by  the  record  evi‐
dence, we VACATE the district court’s judgment and REMAND 
for proceedings consistent with this opinion.